IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,257-01


EX PARTE MARIO SANDOVAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-0134-10 IN THE 7TH DISTRICT COURT

FROM SMITH COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of
marijuana, and was sentenced to four years' imprisonment. 
	In this application, Applicant alleges that he received ineffective assistance of trial counsel
rendering his plea involuntary, that his plea agreement was breached, and that he is being improperly
denied credit for pre-sentencing jail time.  On March 11, 2013, the trial court made findings of fact
and conclusions of law, recommending that relief be denied.  
	Based on the trial court's findings of fact and conclusions of law, this Court has determined
that Applicant's claims of ineffective assistance of trial counsel, involuntary plea, and breached plea
agreement are without merit.  Therefore, those grounds are denied.  Applicant's ground alleging that
he is being denied credit for pre-sentencing jail time is dismissed.  Ex parte Ybarra, 149 S.W.3d 147 
(Tex. Crim. App. 2004) (Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate
remedy in this situation is to require Applicant to present the issue to the trial court by way of a nunc
pro tunc motion, . . . [and] [i]f the trial court fails to respond, Applicant is first required to seek relief
in the Court of Appeals, by way of a petition for a writ of mandamus, unless there is a compelling
reason not to do .")
Filed: April 17, 2013
Do not publish